  Case 14-04117         Doc 77     Filed 01/07/19 Entered 01/07/19 07:44:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-04117
         Gwendolyn E Bell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/10/2014.

         2) The plan was confirmed on 04/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/21/2015, 07/13/2016, 07/13/2016, 08/02/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/10/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-04117               Doc 77          Filed 01/07/19 Entered 01/07/19 07:44:24                     Desc Main
                                                Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                      $10,899.35
          Less amount refunded to debtor                                    $13.43

NET RECEIPTS:                                                                                             $10,885.92


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,853.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $465.34
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,318.34

Attorney fees paid and disclosed by debtor:                            $147.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
ASHLEY FURNITURE                           Unsecured      2,500.00            NA              NA            0.00       0.00
CAPITAL ONE BANK                           Unsecured      2,000.00            NA              NA            0.00       0.00
CERASTES LLC                               Unsecured      3,709.00       3,905.27        3,905.27           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      3,800.00       3,619.00        3,619.00           0.00       0.00
Collect Sys (Original Creditor:Medical)    Unsecured         966.00           NA              NA            0.00       0.00
Collect Sys (Original Creditor:Medical)    Unsecured      1,605.00            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP                       Unsecured         360.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE                     Unsecured         393.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE                     Unsecured         301.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE                     Unsecured         294.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE                     Unsecured         247.00           NA              NA            0.00       0.00
Diversified Consulta                       Unsecured         391.00           NA              NA            0.00       0.00
Escallate Llc (Original Creditor:Emp Of    Unsecured         455.00           NA              NA            0.00       0.00
Escallate Llc (Original Creditor:Emp Of    Unsecured         505.00           NA              NA            0.00       0.00
Escallate Llc (Original Creditor:Emp Of    Unsecured         667.00           NA              NA            0.00       0.00
Grystne Alnc (Original Creditor:01 Hsbc    Unsecured         590.00           NA              NA            0.00       0.00
HSN                                        Unsecured      1,200.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE                         Priority          313.07        263.27          263.27        153.27        0.00
IL DEPT OF REVENUE                         Unsecured            NA          49.80           49.80           0.00       0.00
Integrity Solution Svc (Original Credito   Unsecured         124.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                   Priority          100.00      2,763.08        2,763.08      1,742.83        0.00
JC Penny                                   Unsecured      3,000.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured         600.00        548.59          548.59           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured         548.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured         946.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured         223.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured          74.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured          68.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured          68.00           NA              NA            0.00       0.00
Midnight Velvet                            Unsecured      1,200.00            NA              NA            0.00       0.00
NORTHWEST COLLECTORS                       Unsecured      1,489.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-04117                Doc 77         Filed 01/07/19 Entered 01/07/19 07:44:24                     Desc Main
                                                Document Page 3 of 4



Scheduled Creditors:
Creditor                                                 Claim           Claim         Claim        Principal        Int.
Name                                           Class   Scheduled        Asserted      Allowed         Paid           Paid
NORTHWEST COLLECTORS                       Unsecured         274.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured         561.00          632.29       632.29            0.00         0.00
PRA RECEIVABLES MGMT                       Unsecured         842.00          737.51       737.51            0.00         0.00
SEARS CBSD                                 Unsecured      3,000.00              NA           NA             0.00         0.00
SYNCHRONY BANK                             Unsecured            NA           338.89       338.89            0.00         0.00
Unv Fidlty (Original Creditor:01 Capital   Unsecured         112.00             NA           NA             0.00         0.00
US DEPT OF ED NELNET                       Unsecured      8,854.00       14,396.60     14,396.60            0.00         0.00
Vsac Federal Loans                         Unsecured      3,042.00              NA           NA             0.00         0.00
XCEED FINANCIAL CU                         Secured        5,000.00         4,954.06     4,954.06       4,068.76       602.72


Summary of Disbursements to Creditors:
                                                                         Claim            Principal                Interest
                                                                       Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                                    $0.00              $0.00                   $0.00
      Mortgage Arrearage                                                  $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                         $4,954.06          $4,068.76                 $602.72
      All Other Secured                                                   $0.00              $0.00                   $0.00
TOTAL SECURED:                                                        $4,954.06          $4,068.76                 $602.72

Priority Unsecured Payments:
       Domestic Support Arrearage                                         $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                           $0.00              $0.00                   $0.00
       All Other Priority                                             $3,026.35          $1,896.10                   $0.00
TOTAL PRIORITY:                                                       $3,026.35          $1,896.10                   $0.00

GENERAL UNSECURED PAYMENTS:                                       $24,227.95                    $0.00                $0.00


Disbursements:

          Expenses of Administration                                       $4,318.34
          Disbursements to Creditors                                       $6,567.58

TOTAL DISBURSEMENTS :                                                                                     $10,885.92




UST Form 101-13-FR-S (09/01/2009)
  Case 14-04117         Doc 77      Filed 01/07/19 Entered 01/07/19 07:44:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
